Citation Nr: 1038210	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-37 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than February 27, 2002, 
for the award of a 20 percent rating for the service-connected 
left shoulder tendonitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel





INTRODUCTION

The Veteran had active military service from July 1979 to October 
1979 and December 1990 to July 1991.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2004 and January 
2005.  


FINDINGS OF FACT

1.  In a September 1995 rating action, the RO granted service 
connection for left shoulder tendonitis and assigned a no percent 
rating effective on March 7, 1994.  The RO notified the Veteran 
of this decision in October 1995, but he did not file a timely 
appeal.    

2.  On December 11, 2002, the RO received an informal claim for 
an increased rating for the service-connected left shoulder 
tendonitis.  
 
3.  The service-connected left shoulder tendonitis is not shown 
to have increased in severity earlier than February 27, 2002 when 
he was treated for complaints of pain and limited motion that 
first marked an increased level of disablement consistent with 
the subsequently identified functional loss.     


CONCLUSION OF LAW

An effective date of February 27, 2002, is the earliest 
assignable for the award of the 20 percent evaluation for the 
service-connected left shoulder tendonitis in connection with the 
Veteran's claim for increase.  38 U.S.C.A. §§ 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided the Veteran with VCAA notice in January 2003 and 
November 2006.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate the 
claim for an increased rating, as well as what information and 
evidence must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The November 2006 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates and the 
claim for an earlier effective date was readjudicated in March 
2007.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  

The Board finds that the duty to assist has been met.  There is 
no identified relevant evidence that has not been accounted for.  
The RO obtained VA treatment records dated from 2001 to December 
2002.  The evidence needed to decide the appeal is associated 
with the claims folder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance is required to 
assist the Veteran in substantiating his claim for an earlier 
effective date.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Law and Regulations

Effective Date Law and Regulations

Except as otherwise provided, the effective date for the 
assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  

However, if the increase became ascertainable more than one year 
prior to the date of receipt of the claim, then the proper 
effective date would be the date of the claim.  In a case where 
the increase became ascertainable after the filing of the claim, 
then the effective date would be the date of increase.  See 
generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on 
which evidence is received from a private physician or layman is 
the date which will be used for effective date purposes. 

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that a communication indicates an intent 
to apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez v. 
West, 189 F.3d 1351 (1999).  


Rating a Shoulder Disability

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm, a 20 percent rating is assigned for limitation 
of motion at shoulder level on the major or minor side.  A 30 
percent rating is assigned for limitation of motion to midway 
between side and shoulder level on the major side.  

A 20 percent rating is assigned for limitation of motion to 
midway between side and shoulder level on the minor side.  

A 40 percent rating is assigned for limitation of motion of the 
arm to 25 degrees from side on the major side; and a 30 percent 
rating is assigned for limitation of motion of the arm to 25 
degrees from side on the minor side. 

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall be 
assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or may 
be rated based on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion) and 0 to 180 degrees of shoulder 
abduction.  See 38 C.F.R. § 4.71a, Plate I.  


Analysis

The Veteran seeks an effective date earlier than February 27, 
2002, for the award of a 20 percent evaluation for the service-
connected left shoulder tendonitis.  He asserts that it should 
date back to March 1994, when he filed his original claim for a 
left shoulder disability.  

A review of the record shows that, on March 7, 1994, the 
Veteran's original claim of service connection for a left 
shoulder disability was received at the RO.  

In a September 1995 rating action, the RO granted service 
connection for left shoulder tendonitis and assigned a no percent 
rating, effective on March 7, 1994 under Diagnostic Code 5203.  
The Veteran was notified of this decision in October 1995, but 
did not file a timely appeal.    

On December 11, 2002, the RO received the Veteran's informal 
claim for an increased rating for the service-connected left 
shoulder tendonitis.  

In an October 2004 rating decision, the RO assigned a 20 percent 
rating for the service-connected left shoulder tendonitis, 
beginning on February 27, 2002 under Diagnostic Code 5201.  

The RO noted that the Veteran had sought medical treatment at a 
VA clinic on that date for left shoulder pain.  The RO determined 
that this was the date when it was factually ascertainable that 
the 20 percent evaluation under Diagnostic Code 5201 was first 
warranted for the service-connected left shoulder tendonitis.   

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an 
award cannot be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  

The VA regulation applicable to effective dates for awards of 
increased compensation thus provides that the effective date is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to this general rule exists, however, for awards of 
increased compensation in certain circumstances.  If the evidence 
demonstrates that an increase in disability occurred within the 
one year period preceding the date of receipt of a claim for 
increased compensation, the increase is effective as of the 
earliest date the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

As noted, the date of receipt of the increased rating claim is 
December 11, 2002.  The RO found that it was factually 
ascertainable on February 27, 2002 that the criteria for a 20 
percent rating under Diagnostic Code 5201 were met for the left 
shoulder disability.  The date of February 27, 2002 is within the 
one year period preceding the date of receipt of the claim for 
increased compensation.  See 38 C.F.R. § 3.157.  

The record shows that the Veteran is left handed, so his left arm 
is his dominant or major arm.  A 20 percent rating is assigned to 
the major arm under Diagnostic Code 5201 when there is evidence 
that the motion of the arm is limited to the shoulder level.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The 20 percent rating was assigned based upon the findings in the 
February 27, 2002 VA treatment record and the subsequent January 
2003 VA examination.  The January 2003 VA examination report 
indicated that the abduction of the left arm was limited to 90 
degrees.  The Veteran reported having pain in the left arm.  

The February 27, 2002 VA treatment record notes that the Veteran 
sought medical treatment for pain in the left shoulder.  It was 
noted that there was limited range of motion on the left arm, 
although the range of motion in degrees was not reported.   
An examination revealed joint pain, swelling and painful 
movements.   

The Board has reviewed the evidence of record and finds no basis 
for assigning the 20 percent rating prior to February 27, 2002.  
The only other evidence for this time period refers to treatment 
for a cyst on the back in May 2001.  This medical evidence does 
not address the left arm.  

The Board also finds that the recently submitted lay statements 
do not provide a factual basis that would warrant an earlier 
effective date in this case.  These statements are too general in 
nature for the purpose of showing an earlier date of increase.  

Thus, on this record, it is not factually ascertainable  that the 
service-connected disability underwent an increase in severity 
prior to February 27, 2002.    

The Board has reviewed all communications in the claims file 
since September 1995 to determine whether the Veteran had filed 
an earlier claim for an increased rating for the left shoulder 
disability.  

The Board emphasizes that a veteran is required to file a claim 
to obtain benefits and that, at a minimum, the veteran must 
identify the benefit sought in such a claim.  See 38 C.F.R. §§ 
3.1(p), 3.151, 3.155; see also Kessel v. West, 
13 Vet. App. 9 (1999). 

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  VA 
is required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

The record shows that the Veteran submitted a statement in 
February 1997, but in this statement, the Veteran only addressed 
the claimed hearing loss disabilities.  Also of record are 
statements from the Veteran's representative that addressed 
claims for hearing loss and tinnitus.  

These statements cannot be construed as a claim for an increased 
rating since there is no mention in these documents that the 
Veteran was seeking increased compensation benefits for the 
service-connected left shoulder disability.  The next 
communication in the record is the December 11, 2002 informal 
claim for an increased rating.  

The Veteran argues that the effective date should be March 3, 
1994, when he filed his initial service connection claim for a 
left shoulder disability.  However, in a September 1995 rating 
action, the RO granted service connection for left shoulder 
tendonitis and assigned a no percent rating beginning on March 7, 
1994.  The Veteran was notified of this decision in October 1995, 
but did not file a timely appeal.   

A rating actions from which an appeal is not perfected becomes 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Thus, on this record, the law does not permit the 
assignment of an effective date extending back to that time.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has made it clear that an appellant generally can 
attempt to overcome the finality of a prior final decision of the 
RO or Board in only one of two ways: By a request for revision of 
an RO or Board decision based on clear and unmistakable error or 
by a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C. § 7111(a) ("A decision by the Board is subject 
to revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."). 

In the present case, in order for the Veteran to be awarded an 
effective date based on an earlier claim, he would have to show 
clear and unmistakable error in the prior denial of the claim.  
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, the issue 
of clear and unmistakable error in the prior RO decision has not 
been raised by the Veteran or the record in connection with 
current appeal.  

Accordingly, under the applicable effective date regulations, a 
date earlier than February 27, 2002, is not assignable for the 
award of an increased 20 percent rating for the service-connected 
left shoulder disability.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400.  


ORDER

The claim of an effective date earlier than February 27, 2002, 
for the assignment of a 20 percent evaluation for service-
connected left shoulder disability is denied under the law.    



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


